Citation Nr: 0822757	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  04-37 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for a heart 
condition with chest pain.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from June 1977 through June 
1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The issue of entitlement to service connection for a heart 
condition with chest pain is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran's claim for service connection for a heart 
condition was denied in a February 1998 rating decision, 
which was mailed to the veteran in March 1998, and was not 
appealed.

2. Since March 1998, new medical evidence of a current heart 
condition was received by VA.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a heart 
condition with chest pain; the claim is reopened. 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002 & Supp. 
2005); 
38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen his claim for service 
connection for a heart condition with chest pain. A claim 
that has been denied, and not appealed, will not be reopened 
and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a). The veteran filed this claim 
in March 2003. The same claim was previously denied in March 
1998 and an appeal was not perfected at that time.

The exception to the rule of finality provides that if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). However, the specified bases for the 
final disallowance must be considered in determining whether 
the newly submitted evidence is probative. Id. Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance. Id.

In this case, the claim was originally denied in February 
1998, because there was no medical evidence of current 
cardiac abnormality or heart disease.  Since the February 
1998 denial, which was not appealed, relevant evidence has 
been added to the claims folder. In particular, December 2002 
records from a private hospital show treatment for chest 
pain, which included cardiac catheterization showing left 
ventricular end-diastolic pressure of 18, ejection fraction 
of 40, and open arteries with "slight slow flow."  The 
veteran's condition improved, according to June 2003 private 
records.  However, April 2008 hearing testimony confirmed 
that the veteran continues to experience intermittent chest 
pain.  See April 2008 hearing transcript at page 9.  The 
private records and the veteran's testimony specifically 
address the notion of whether the veteran has a current heart 
condition manifested by chest pain, thereby relating to an 
unestablished fact necessary to substantiate his claim, and 
because this evidence was not in the claims folder at the 
time of the last final appeal, it is both new and material to 
the claim. Accordingly, the claim is reopened.

The Board notes that a discussion addressing whether VA's 
duties to notify and assist the veteran have been complied 
with is not warranted. To the extent necessary, VA has 
fulfilled its duties to notify and to assist the veteran in 
the development of his claim. See 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002). In light of the 
determinations reached in this case, no prejudice will result 
to the veteran by the Board's consideration of this appeal at 
this time. Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a heart 
condition including chest pain; to that extent only, this 
claim is granted.


REMAND

The veteran's claim for service connection for a heart 
condition with chest pain is not yet ready for final 
adjudication.  A review of the record reveals that he has not 
been afforded a VA examination during the course of this 
claim.  VA has a duty to obtain a medical examination if the 
evidence establishes (1) a current disability or persistent 
or recurrent symptoms of a disability, (2) an in-service 
event, injury, or disease, (3) that the current disability 
may be associated with the in-service event, and (4) there is 
insufficient evidence to make a decision on the claim. 
See McClendon v. Nicholson, 20 Vet. App. 79 (2006);
 also see 38 C.F.R. § 3.159(c)(4) (2007).  

Here, May 1993 records during service show treatment for 
chest pain, followed by an admission to the hospital.  The 
discharge diagnosis was "chest pain with abnormal EKG, 
probably pericarditis."  Immediately following his June 1997 
discharge from service, the veteran filed a claim for service 
connection for a heart condition, and an August 1997 VA 
examiner diagnosed noncardiac chest pain.  In December 2002, 
the veteran was similarly treated for "chest pain, 
noncardiac in nature" by a private physician.  For the 
following six months, the veteran was treated with lisinopril 
and then with aspirin.  See June 2003 note from Dr. R.  At 
his April 2008 Board hearing, the veteran testified that he 
continues to have chest pain, but has not had treatment for 
it since 2003.  See hearing transcript at pages 4 and 9.  The 
Board notes that the veteran is competent to describe 
continuing symptoms such as chest pain, because it is an 
observable condition.  See Charles v. Principi, 16 Vet. App. 
370 (2002).   Essentially, the veteran is complaining of the 
same symptoms now as were noted in service, but has not been 
afforded a comprehensive VA examination to determine whether 
there is a current diagnosis to be associated with these 
symptoms of chest pain.  

After carefully considering the evidence of record in this 
case, the Board believes that the veteran has met the 
threshold burden required under 
38 C.F.R. § 3.159(c)(4). See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006) (recognizing that the "may be associated" 
element is a low threshold).  There is evidence showing the 
recurring current symptoms of chest pain, along with in-
service records showing similar symptoms.  However, there is 
not enough evidence to make a decision, because the Board may 
not rely on its own unsubstantiated medical conclusions, 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); rather, it 
must rely on an informed medical opinion in order to 
adjudicate a claim.  Thus, a VA examination for the purpose 
of a medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
examination by an appropriate specialist 
to ascertain the nature and etiology of 
any current heart disorder.  The claims 
folder must be made available to the 
examiner to review in conjunction with the 
examination, and the examiner must 
indicate in the examination report that 
the claims folder was so reviewed.  The 
examiner is asked to examine the veteran, 
conduct any necessary tests, and render an 
opinion as to the nature of any current 
chest pain experienced by the veteran.  If 
a diagnosis is warranted, other than 
"chest pain," the examiner is asked to 
so state.

If a disability is diagnosed, the examiner 
is asked to provide an opinion as to the 
etiology of any such diagnosis by 
addressing the following question: is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's current disability is causally 
connected to the chest pain experienced 
during the veteran's service? A complete 
rationale should be provided for any 
opinion expressed.

2.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


